Citation Nr: 0033347	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  98-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lumbar disc herniation, 
status post hemilaminectomy and diskectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The claimant had periods of duty with the United States Air 
Force Reserve, including a period of active duty for training 
from April 6, 1994, to April 20, 1994.

The instant appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana, which denied a claim for service 
connection for lumbar disc herniation, status post 
hemilaminectomy and diskectomy, as well as for cervical disc 
herniation.  The claimant provided testimony before the 
undersigned member of the Board of Veterans' Appeals (Board) 
sitting at the RO in September 2000.

The claimant also appealed the denial of the cervical disc 
herniation claim.  However, the record reflects that the 
claimant filed a written cancellation of his appeal as to 
that issue in September 2000.  Consequently, that issue is 
deemed to have been withdrawn and therefore does not warrant 
further appellate review.  38 C.F.R. § 20.204(b) (2000).

The claimant, in his November 1998 substantive appeal, seems 
to have raised a claim for entitlement to education benefits.  
Since this issue has not been developed by the RO, it is 
referred to the RO for appropriate action.  He also requested 
"[m]edical coverage to cover future medical expensive [sic] 
and equipment I may require due to my injuries."  This 
comment is also referred to the RO for appropriate response.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the Act).  Among 
other things, the Act eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Act, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Act, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Act, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The Board hereby informs the claimant that in order to 
substantiate his claim, it is necessary that the record 
contain competent evidence which shows that a current back 
disorder was incurred in or aggravated by service or that any 
currently diagnosed arthritis of the back was manifest to a 
compensable degree within one year of service.

As an initial matter, the Board finds that the claimant's 
service should be verified.  It appears from a review of the 
record that the claimant had periods of unverified service in 
the United States Air Force Reserves.

A review of the record reveals that in October 1992 the 
claimant sustained a back strain.  He reported this injury to 
a medical clinic associated with the New Orleans Police 
Department, where he worked as a police officer.  Service 
medical records show that in November 1992 he was restricted 
from reserve duty for pay or points due to back strain.  
However, later that month, he was returned to full duty.

In addition, the evidence shows that the claimant reported 
that he sustained a back injury while working as a police 
officer on March 18, 1994.  Private medical evidence shows 
that following the March 1994 injury, the claimant was 
treated by a chiropractor in March and April 1994.  He was 
released to return to work on April 1, 1994, and it was 
recommended that he not perform strenuous activities.  The 
claimant testified during his September 2000 hearing that he 
received worker's compensation and disability retirement due 
to back injuries; therefore, the records pertaining to the 
award of such benefits should be associated with the record 
certified for appellate review.

The claimant asserts that service connection for his current 
back problems is warranted because he reportedly sustained a 
back injury on April 12, 1994, while he was picking up a 
container of ammunition during a period of active duty for 
training with the Air Force Reserves.  Service medical 
records include clinical records noting the reported injury 
and a June 1994 evaluation of the back.  A June 1995 service 
record shows that the claimant was medically disqualified 
from the Air Force Reserves.  If the claimant believes there 
are other relevant records pertaining to his service, he is 
hereby advised to furnish the VA with information sufficient 
to locate such records.

The Board also notes that the claimant completed a release 
for information for the treatment records of M. A. Ballard, 
M.D.  In April 1998, the RO requested all treatment records 
of the claimant from Dr. Ballard.  However, the claimant is 
advised that the RO never received a response to the request.  

Further, private medical records in the claims folder 
indicate that there are additional private treatment records 
which may be pertinent to the claim but which have not been 
sought.  Such records include the treatment records of M. N. 
Behar, D.C., and records of back surgery the claimant 
underwent in 1995.  As a result, the RO should attempt to 
develop these additional treatment records.

Finally, in light of the positive and negative medical 
evidence as regards whether the claimant's current back 
disability was incurred in or aggravated by service, the 
Board finds that a VA examination to determine the etiology 
of any currently diagnosed back disorder is warranted.

The claimant is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to verify, 
through official channels, the dates, 
types, and character of the claimant's 
service.  The service department should 
also be asked to clarify what periods of 
service were in the nature of active duty, 
active duty for training, or inactive duty 
training.  The information received should 
be associated with the claims folder.

2.  The RO should obtain records from all 
medical care providers who treated the 
claimant for his back since at least 1992 
that have not already been made part of 
the record, and should assist him in 
obtaining such evidence. After securing 
the necessary releases, the RO should 
attempt to obtain these records.  In 
particular, the RO should make an effort 
to ensure that:

a.  All relevant records of any VA 
treatment have been obtained for 
review; and

b.  All relevant records of 
treatment from the Tulane Medical 
Center/Primary Care Clinic, 
reference TMC# 36-11-20-9, and 
Michael A. Ballard, M.D., 
Travel/Comprehensive Health HC2, 
1415 Tulane Ave., New Orleans, LA 
70112-2632 have been obtained for 
review; and

c.  All relevant records of 
treatment from 1995 back surgery, 
including records prior to December 
1996 and after October 1997 from J. 
C. Pisarello, M.D., 2633 Napoleon 
Ave., Suite 1018, New Orleans, LA 
70115 have been obtained for review. 

Any additional evidence received should 
be associated with the claims folder.  
The RO shall inform the claimant if the 
VA is unable to secure any of the 
relevant records sought.

3.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized in worker's 
compensation and disability retirement 
claims in connection with the award of 
such benefits to the appellant.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  In particular, the 
RO should, after securing the necessary 
release(s), obtain records from:

a.  Municipal Police Employee 
Retirement System, P.O. Box 94095, 
Baton Rouge, LA 70804-9095; and

b.  Rosenbush Claim Service, P.O. 
Box 8320, New Orleans, LA 70182.

Any additional evidence received should 
be associated with the claims folder.  
The RO shall inform the claimant if the 
VA is unable to secure any of the 
relevant records sought.

4.  The claimant should be afforded an 
appropriate VA examination to assess the 
nature and etiology of his back disorder.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
All associated objective and subjective 
symptoms should be noted.  In particular, 
the examiner is asked to offer an opinion 
as to each of the following questions: 

a.  If the examiner finds that a 
back disorder currently exists, is 
it clear that the disorder pre-
existed the claimant's April 1994 
period of service?

b.  If it is clear that a back 
disorder pre-existed the claimant's 
April 1994 period of service, is it 
at least as likely as not that the 
disorder underwent a chronic or 
permanent worsening during the 
claimant's April 1994 period of 
service?

c.  If it is clear that a back 
disorder pre-existed the April 1994 
period of service, and it is at 
least as likely as not that it 
underwent a chronic or permanent 
worsening during the claimant's 
April 1994 period of service, can 
the worsening be clearly and 
unmistakably attributed to the 
natural progress of the condition, 
versus a service-related cause or 
event?

d.  If it is not clear that a back 
disorder pre-existed the claimant's 
April 1994 period of service, is it 
at least as likely as not that such 
disorder had its onset during that 
period of service?

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov. 17, 
2000) and 00-92 (Dec. 13, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.

The claimant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





